Hoban, P. J.,
Plaintiffs claimed damages for personal injuries caused by the collapse of a defective chair in a restaurant owned and operated by defendant. In the preliminary objections defendant says there is no jurisdiction over him because he was not the owner nor operator; that one Beatrice Mildred Devine was the owner and operator and should have been joined as an indispensable party.
These objections simply state a denial of averments as to identity of the person by whom the material act was committed and the ownership and control of the instrumentality involved, which if not denied by a responsive pleading will be taken to be admitted: Pa. R. C. P. 1045(b). Preliminary objections do not constitute a “responsive” pleading. The complaint calls for an answer.
Now, February 15, 1952, the preliminary objections are dismissed, defendant to plead over in 20 days.